Citation Nr: 1519735	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  09-40 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran had active military service from March 1970 to October 1971. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.   In December 2013, the Board remanded this case.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board previously remanded this case to obtain a medical opinion regarding the etiology of the Veteran's hypertension, including as being related to the Veteran's DM.  In January 2014, a VA medical opinion was furnished.  The examiner indicated that the Veteran's blood pressure reading was normal at separation; the reading was 126/84.  The examiner did not make a comment on whether this reading represented pre-hypertension, which the Veteran's representative asserts that it did in fact represent, citing to two medical sources, Dorland's Illustrated Medical Dictionary 909 (defining labile hypertension as "a condition in which the arterial blood pressure is sometimes within the normotensive range and sometimes within the hypertensive range"), 1532 ("moderately increased blood pressure, defined as systolic pressure of 120 to 139 or a diastolic pressure of 80 to 89") (31st ed. 2007); and the National Heart Lung and Blood Institute, National Institutes of Health, U.S. Department of Health & Human Services, which states that blood pressure between 120/80 mmHg and 139/89 mmHg is prehypertension, and while the individual does not have high blood pressure now, is likely to develop it in the future.  See http://www.nhlbi.nih.gov/hbp/hbp/whathbp.htm. 

The examiner also cited to a variety of potential etiological factors, as pointed out by the Veteran's representative, which included being pre-hypertensive.  

With regard to DM as being etiologically related, the examiner stated that the Veteran's hypertension was not secondary to DM because current medical literature does not support DM as an etiology of hypertension; also noting that there was no appreciable aggravation.  The examiner concluded that current essential hypertension is most likely than not the result of aging and genetics.  In contrast, the Veteran's representative made reference to contradictory medical information.  In pertinent part, the examiner indicated that American Heart Association has concluded that "[T]here are several mechanisms by which impaired insulin sensitivity may predispose to hypertension."

The Veteran's representative also argued that there is an etiological link between hypertension and herbicide exposure; although the Board notes that hypertension is not a presumptive disorder for service connection on that basis.  

In light of the foregoing, the Board finds that a medical addendum is necessary in this case.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA medical addendum from the examiner who provided the January 2014 opinion, or, if unavailable, from another examiner.  The examiner should review the record prior to rendering an opinion.  

The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that hypertension had its clinical onset during service, within one year of service, or is related to any in-service disease, event, or injury.  The examiner should comment on the blood pressure reading taken on entrance examination was 112/68 and on the separation examination of 126/84.  The examiner should indicate if the blood pressure reading on separation was indicative of the Veteran having pre-hypertension.  The examiner should also address if there is any relationship between hypertension and herbicide exposure.

The examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that current hypertension disability is proximately due to, or the result of, the service-connected DM.  The examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that hypertension is permanently aggravated by the Veteran's service-connected DM.  The examiner should address the medical literature citations provided by the Veteran's representative in the March 2015 Informal Hearing Presentation, purporting to indicate a causal connection between DM and hypertension.  If the Veteran's hypertension is distinguishable, the examiner should so indicate.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

2.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

3.  Readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

